Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filled on 11/18/2020 have been entered.
The previously filled 35 USC 112b for claims 1, 11 and 17 have been withdrawn based on Applicant’s amendments.
The previously filled 35 USC 101 for claims 1-20 have been withdrawn based on Applicant’s arguments and amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12 and 16-17 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated over Leise (US Patent 10,740, 849).
Regarding claims 1, 11 and 16 Leise discloses a method, system and one or more non-transitory computer-readable media storing instructions ([col. 3] The method may be implemented via computer systems, and may include additional, less, or alternate actions or functionality. Systems or computer-readable media storing instructions for implementing all or part of the method described above may also be provided in some aspects.) comprising:
at a computing device configured to operate as a full node in a decentralized peer-to-peer (P2P) network and including at least one or more processors and memory storing at least a portion of a blockchain of the decentralized P2P network ([Col. 6] A distributed ledger is a transactional record that is maintained at each node of a peer to peer (P2P) network. Commonly, the distributed ledger is comprised of groupings of transactions bundled together into a "block." When a change to the distributed ledger is made ( e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger. Upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. Any change that does not achieve a consensus is ignored. Accordingly, unlike a traditional, centralized ledger, a single party cannot unilaterally alter the distributed ledger. [col. 19] Further, with the computer-implemented methods discussed herein, network participants may function as full nodes that validate and/or generate new blocks and transactions, and/or compile transactions into blocks that are then added to the network. However, not all participants need be nodes that compile transactions into blocks, and/or validate transactions and blocks received from other network participants as some network participants may wish to rely on other network nodes to provide computer processing and/or storage services that enable usage of the system or blockchain. ):
executing network protocols to receive broadcast of a smart contract operation network function ([Col. 2] In one aspect, a computer-implemented method for creating and/or maintaining a distributed ledger of transactions pertaining to a plurality of smart contracts may be provided. The :
executing hash functions to generate a digest of the smart contract operation network function ( [col. 4] Each block or update to the Blockchain VIN Registry may include the vehicle's VIN number or use the vehicle's VIN number, or a hash or encrypted version thereof, as a key to access and/or update the Blockchain VIN Registry. Each block or update may also include one or more additional data elements associated with the vehicle or vehicle transactions/events, including those data elements discussed elsewhere herein. [col. 6] In one application of distributed ledgers, each new block may be cryptographically linked to the previous block in order to form a "blockchain." More particularly, to create a new block, each transaction within a block may be assigned a hash value (i.e., an output of a cryptographic hash function, such as SHA-2 or MD5). These hash values may then be combined together utilizing cryptographic techniques (e.g., a Merkle Tree) to generate a hash value representative of the entire new block. This hash value may then be combined with the hash value of the previous block to form a hash value included in the header of the new block, thereby cryptographically linking the new block to the blockchain. To this end, the precise value utilized in the header of the new block is dependent on the hash value for each transaction in the new block, as well as the hash value for each transaction in every prior block.  According to some aspects, the hash value generated for the new block may be used as an input to a cryptographic puzzle that manipulates a nonce value. When a solution to ;   
receiving, from a first user computing device associated with a first user, a physical property item registration request for registering a first physical property item , wherein the first physical property item is associated with a first item type and wherein the physical property item registration request includes historical usage information and registration information for the first physical property item ([ col. 4] The present embodiments may relate to, inter alia, creating and/or maintaining a distributed ledger related to vehicle identification numbers (VINs), i.e., a Blockchain VIN Registry. In some aspects, the Blockchain VIN Registry may be used to maintain vehicle information up-to-date (vehicle location, vehicle owner, vehicle condition, vehicle mileage, vehicle usage, etc.) and/or carry out smart contracts associated with individual vehicles. Each block or update to the Blockchain VIN Registry may include the vehicle's VIN number or use the vehicle's VIN number, or a hash or encrypted version thereof, as a key to access and/or update the Blockchain VIN Registry. [col. 10] According to certain 
registering the first physical property item of a plurality of physical property items by adding a first new block to the blockchain, wherein the first new block includes the historical usage information and the registration information for the first physical property item ([col. 10] According to certain aspects, the enforcement server 115 may be configured to compile new blocks to add to a blockchain, ); and
based on the registration information and the historical usage information, adding a second new block to the blockchain, wherein the second new block includes information to facilitate repair of the first physical property item and includes a smart contract that executes when predetermined conditions associated with cost to repair are met  ([col. 10] According to certain aspects, the enforcement server 115 may be configured to compile new blocks to add to a blockchain, such as by using the vehicle VIN (e.g., the enforcement server may identify the blockchain to add new blocks to using the VIN, or otherwise use the VIN to access the blockchain or update the blockchain), and to enforce a plurality of smart contracts. The smart contracts may relate to vehicle title, vehicle ownership, vehicle title transfer, vehicle maintenance, vehicle insurance, vehicle repair work or parts, vehicle financing, vehicle build, etc. After the new block is compiled, the enforcement server 115 may transmit the new block to dedicated validation entities 135 to generate a solution to incorporate the block into blockchain, and/or to form a consensus on the solution. Although FIG. 1 illustrates that the dedicated validation entities as being separate from the enforcement server 115, it should be appreciated that the enforcement server 115 may itself include a module dedicated to generating a solution to the cryptographic puzzle and/or forming a consensus on the solution. [col. 16] A computer-implemented method for creating and/or maintaining a distributed ledger of transactions pertaining to a plurality of smart contracts may be provided. The method may include (1) receiving, at one or more processors, one or more transactions from one or more computing devices ( e.g., vehicle, vehicle owner, repair facility, insurer, part supplier, logistics provider, or rental provider computing devices) via wired or wireless .
Regarding claims 2, 12 and 17 Leise discloses: 
analyzing the historical usage information for the first physical property item to identify a quality metric of the first physical property item ([col. 2] In another aspect a computer-implemented method for interacting with a distributed ledger of transactions pertaining to a plurality of smart contracts may be provided. The method may include (1) receiving, at one or more processors, one or more transactions from one or more computing devices, the transactions associated with a particular vehicle and include a VIN for the vehicle and indicative of at least one of a trigger condition or a decision condition associated with one or more smart contracts associated with the vehicle;. [col.3] (I) receive one or more transactions from the connected vehicle or other computing devices, the transactions indicative of at least one of a trigger condition or a decision condition associated with one or more smart contracts (identified by VIN) governing or associated with the particular vehicle. [col. 7] The smart contract may include one or more trigger conditions, that, when satisfied, correspond to one or more  actions. For some smart contracts, which action(s) from the one or more actions are performed is determined based upon one or more decision conditions. An enforcement entity corresponding to the smart contract may subscribe to one or more data streams including data related to a trigger condition and/or a decision condition. Accordingly, the enforcement entity may route the data streams to the smart contract (such as by using the vehicle's VIN) so that the smart contract may detect that a trigger condition has occurred and/or analyze a decision condition to direct the enforcement entity to perform one or more actions. As an example, a pay-per-trip insurer may include a maximum distance the autonomous vehicle may traverse in each trip . In this example, a driver and the pay-per-trip insurer may generate a smart contract to insure a particular trip. In response, the enforcement entity may receive an odometer data stream from the covered vehicle as identified by VIN. If the autonomous vehicle incurs 
receiving, from a second user computing device associated with a second user, a user registration request associated with the first physical property item; registering the second user computing device by adding a third new block to the blockchain, wherein the third new block includes information to allow the second user computing device to initiate usage of the first physical property item and wherein the second user computing device is one of a plurality of user computing devices that can initiate usage of the first physical property item; receiving, from the second user computing device, a use request including use information for using a physical property item associated with the first item type; based on the use information, identifying the first physical property item for use by the second user; and allocating the first physical property item for use by the second user ([col. 10] According to certain aspects, the enforcement server 115 may be configured to compile new blocks to add to a blockchain, such as by using the vehicle VIN (e.g., the enforcement server may identify the blockchain to add new blocks to using the VIN, or otherwise use the VIN to access the blockchain or update the blockchain), and to enforce a plurality of smart contracts. The smart contracts may relate to vehicle title, vehicle ownership, vehicle title transfer, vehicle maintenance, vehicle insurance, vehicle repair work or parts, vehicle financing, vehicle build, etc. [col.15 and Fig 4.] FIG. 4 depicts exemplary transactions that may be recorded, logged, or updated in each block of a distributed ledger or Blockchain VIN Registry 400. The transactions may each include a VIN for a particular vehicle, and one or more additional data elements. The additional data elements may include (i) identification a stakeholder or actor; (ii) tasks to be performed or that have been completed; (iii) an output; and/or (iv) other data, including that discussed elsewhere herein. The stakeholder or actor data elements may indicate or identify (1) vehicle owners, (2) repair facilities, (3) insurer, ( 4) part suppliers, (5) logistics providers, and/or (6) rental 15 providers. Each stakeholder or actor data element may have a corresponding task assigned, or a task be, or has been, completed. The task data elements for, and/or associated with, vehicle owners may include (1) providing authorization to repair vehicle; (2) authorizing payment to a repair facility; (3) paying a deductible; and/or ( 4) completing any necessary forms. The task data elements for, and/or associated with, repair facilities may include (1) taking possession of vehicle; (2) arranging for rental/substitute transportation; (3) securing authorization to repair; (4) identifying potential areas of prior damage/betterment; (5) developing a repair plan; (6) preparing an estimate; (7) sending a listing of necessary parts to suppliers; (8) finalizing parts order and ordering parts; (9) uploading an estimate; (10) checking delivered parts versus parts ordered; (11) repairing the vehicle; (12) providing a repair status updates to the vehicle owner; (13) managing sublet repair tasks ; (14) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-20 rejected under 35 U.S.C. 103 as being unpatentable over Leise (US Patent 10,740, 849) in view of Rao (US Patent 10,891,686).
Regarding claims 3, 13 and 18 Leise discloses receiving, from the first physical property item, usage information as the first physical property item is used and adding a fourth new block to the blockchain, wherein the fourth new block includes the usage information from the first physical property item  ([col. 4] The present embodiments may relate to, inter alia, creating and/or maintaining a distributed ledger related to vehicle identification numbers (VINs), i.e., a Blockchain VIN Registry. In some aspects, the Blockchain VIN Registry may be used to maintain vehicle information up-to-date (vehicle location, vehicle owner, vehicle condition, vehicle mileage, vehicle usage, etc.) and/or carry out smart contracts associated with individual vehicles. Each block or update to the Blockchain VIN Registry may include the vehicle's VIN number or use the vehicle's VIN number, or a hash or encrypted version thereof, as a key to access and/or update the Blockchain VIN Registry.  Further see [col.14], [col. 17], [col 19] Further, with the computer-implemented methods discussed herein, network participants may function as full nodes that validate and/or generate new blocks and transactions, and/or compile transactions into blocks that are then added to the network. However, not all participants need be nodes that compile transactions into blocks, and/or validate transactions and blocks received from other network participants as some network participants may wish to rely on other network nodes to provide computer processing and/or storage services that enable usage of the system or blockchain. [col. 10] According to certain aspects, the enforcement server 115 may be configured to compile new blocks to add to a blockchain, such as by using the vehicle VIN (e.g., the enforcement server may identify the blockchain to add new blocks to using the VIN, or otherwise use the VIN to access the blockchain or update the blockchain), and to enforce a plurality of smart contracts. The smart contracts may relate to vehicle title, vehicle ownership, vehicle title transfer, vehicle maintenance, vehicle insurance, vehicle repair work or parts, vehicle financing, vehicle build, etc.).
.
However, Rao which is directed to a system and method for usage based wherein real-time operational parameters of the device can be obtained from an electronic control unit on the device, wherein the operational parameters include information about how the vehicle is being operated.
Rao further teaches:
receiving, real-time usage information as the first physical property item is used by another user( [col.1] The disclosure disclosed and claimed herein, in one aspect thereof, includes systems and methods that facilitate using a usage based insurance for on-demand rentals. The usage based insurance system allows the ability to charge variable insurance fees based on real-time and historical data collection, via either a dedicated electronic device which is connected to a rental device, either directly or via wireless connection, or a mobile phone which is carried in the vicinity of the rental device or the rental device has native support (it does not require either the dedicated electronic device or the mobile device). The system charges fees, or provides discounts, based on the real time actions of the rental device operator.  See also claim 1.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include receiving real-time usage information since such modification is just a combination of prior art elements that yield to predictable results such as allowing the system to charge/determine fees based on real-time actions performed by a user as disclosed by Rao on col. 3.
Regarding claims 4, 14 and 19 Leise further discloses: 
analyzing the usage information to determine that the first physical property item is in need of repair ([ col. 4] The present embodiments may relate to, inter alia, creating and/or maintaining a distributed ledger related to vehicle identification numbers (VINs), i.e., a Blockchain VIN Registry. In some aspects, the Blockchain VIN Registry may be used to maintain vehicle information up-to-date (vehicle location, vehicle owner, vehicle condition, vehicle mileage, vehicle usage, etc.) and/or carry out rd party applications 125 may include an application to generate various transactions identified by VIN, such as generate and/or file an insurance claim, send a repair request, send a tow request, contact an emergency service provider, perform maintenance, [col. 15] The task data elements for, and/or associated with, insurers may include (1) receiving a loss report; (2) determining coverage and policy conditions; (3) vehicle triage; (4) sending an assignment to the repair facility; [col. 16] Smart contracts are code that is stored on a distributed ledger, or blockchain, that cause actions to be automated. During the lifetime of a vehicle a variety of actions may occur that require positive action, and messaging, on the part of the vehicle owner, an insurance company that insures the vehicle, government agencies that register the vehicle, and any businesses that may repair the vehicle. These actions involve multiple parties exchanging information about the vehicle, as well as financial data related to any liens that may exist on the vehicle. This exchanging of information may be cumbersome and time consuming. By using a distributed ledger system the exchange of information is sped up, and by utilizing smart contracts stored on the distributed ledger actions related to the vehicle may be automated.  In some embodiments, the trigger condition for the particular smart contract is related to vehicle maintenance or repair,).
Rao further teaches:
receiving, real-time usage information ( [col.1] The disclosure disclosed and claimed herein, in one aspect thereof, includes systems and methods that facilitate using a usage based insurance for on-demand rentals. The usage based insurance system allows the ability to charge variable insurance fees based on real-time and historical data collection, via either a dedicated electronic device which is connected to a rental device, either directly or via wireless connection, or a mobile phone which is carried in the vicinity of the rental device or the rental device has native support (it does not require either the dedicated electronic device or the mobile device). The system charges fees, or provides discounts, based on the real time actions of the rental device operator.  See also claim 1.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include receiving real-time usage information since such modification is just a combination of prior art elements that yield to predictable results such as allowing the system to charge/determine fees based on real-time actions performed by a user as disclosed by Rao on col. 3.
Regarding claims 5, 15 and 20 Leise further discloses:
generating a notification indicating that the first physical property item is in need of repair ([col. 16] In some embodiments, the trigger condition for the particular smart contract is related to vehicle maintenance or repair, vehicle financing, vehicle registration or titling, or vehicle ownership. For example, a repair shop may transmit a notification to the blockchain where the smart contract is stored that maintenance is due, and the smart contract may schedule the appointment for the repair and notify the owner of the vehicle. ) and  requesting authorization to repair the first physical property item ( [col. 15] The task data elements for, and/or associated with, vehicle owners may include (1) providing authorization to repair vehicle; (2) authorizing payment to a repair facility; (3) paying a deductible; and/or ( 4) completing any necessary forms. The task data elements for, and/or associated with, repair  facilities may include (1) taking possession of vehicle; (2) arranging for rental/substitute transportation; (3) securing authorization to repair.).
Regarding claim 6, Leise further discloses:
transmitting, to the first user computing device, the notification indicating that the first physical property item is in need of repair ([col. 16] In some embodiments, the trigger condition for the particular smart contract is related to vehicle maintenance or repair, vehicle financing, vehicle registration or titling, or vehicle ownership. For example, a repair shop may transmit a notification to the blockchain where the smart contract is stored that maintenance is due, and the smart contract may schedule the appointment for the repair and notify the owner of the vehicle. ) and  requesting authorization to repair the first physical property item ( [col. 15] The task data elements for, and/or associated with, vehicle owners may include (1) providing authorization to repair vehicle; (2) authorizing payment to a repair facility; (3) paying a deductible; and/or ( 4) completing any necessary forms. The task data elements for, and/or associated with, repair  facilities may include (1) taking possession of vehicle; (2) arranging for rental/substitute transportation; (3) securing authorization to repair.) and  requesting authorization to repair the first physical property item ( [col. 15] The task data elements for, and/or associated with, vehicle owners may include (1) providing authorization to repair vehicle; (2) authorizing payment to a repair facility; (3) paying a deductible; and/or ( 4) completing any necessary forms. The task data elements for, and/or associated with, repair  facilities may include (1) taking possession of vehicle; (2) arranging for rental/substitute transportation; (3) securing authorization to repair.)
Regarding claim 7, Leise further discloses:
receiving, from the first user computing device, authorization to repair the first physical property item ( [col. 15] The task data elements for, and/or associated with, vehicle owners may include (1) providing authorization to repair vehicle; (2) authorizing payment to a repair facility; (3) paying a deductible; and/or ( 4) completing any necessary forms. The task data elements for, and/or associated securing authorization to repair.)
Regarding claim 8, Leise further discloses:
generating a request for repair data from a plurality of data processing computing platforms ([col. 12] Additionally or alternatively, one or more 3rd party applications 125 may interact with the distributed ledger 145 via an API 127 of the enforcement server 115. The 3rd party applications 125 may be associated with one or more entities associated with an autonomous vehicle. For example, the 3rd party applications 125 may include an application to generate various transactions identified by VIN, such as generate and/or file an insurance claim, send a repair request, send a tow request, contact an emergency service provider, perform maintenance, [col. 15] The task data elements for, and/or associated with, insurers may include (1) receiving a loss report; (2) determining coverage and policy conditions; (3) vehicle triage; (4) sending an assignment to the repair facility…The task data elements for, and/or associated with, parts suppliers may include (1) receiving notification of a parts request; (2) competing for a parts sale; (3) packaging parts order for delivery; and/or ( 4) working with logistics provider to load parts.);
transmitting the request to the plurality of data processing computing platforms ([col. 15] The task data elements for, and/or associated with, insurers may include (1) receiving a loss report; (2) determining coverage and policy conditions; (3) vehicle triage; (4) sending an assignment to the repair facility…The task data elements for, and/or associated with, parts suppliers may include (1) receiving notification of a parts request; (2) competing for a parts sale; (3) packaging parts order for delivery; and/or ( 4) working with logistics provider to load parts. [col. 16] Smart contracts are code that is stored on a distributed ledger, or blockchain, that cause actions to be automated. During the lifetime of a vehicle a variety of actions may occur that require positive action, and messaging, on the part of the vehicle owner, an insurance company that insures the vehicle, government agencies that register the  the trigger condition for the particular smart contract is related to vehicle maintenance or repair,);
receiving a plurality of responses from the plurality of data processing computing platforms; based on the information in the second new block and the plurality of responses, identifying a first one of the plurality of responses for execution of an event associated with the repair of the first physical property item; and executing the event associated with the repair of the first physical property item ([col. 15] The task data elements for, and/or associated with, insurers may include (1) receiving a loss report; (2) determining coverage and policy conditions; (3) vehicle triage; (4) sending an assignment to the repair facility…The task data elements for, and/or associated with, parts suppliers may include (1) receiving notification of a parts request; (2) competing for a parts sale; (3) packaging parts order for delivery; and/or ( 4) working with logistics provider to load parts.); and 
Regarding claim 9, Leise further discloses:
wherein the request for repair data includes the historical usage information ([col. 12] Additionally or alternatively, one or more 3rd party applications 125 may interact with the distributed ledger 145 via an API 127 of the enforcement server 115. The 3rd party applications 125 may be associated with one or more entities associated with an autonomous vehicle. For example, the 3rd party applications 125 may include an application to generate various transactions identified by VIN, such as generate and/or file an insurance claim, send a repair request, send a tow request, contact an emergency service provider, perform maintenance, [col. 15] The task data elements for, and/or associated with, insurers may include (1) receiving a loss report; (2) determining coverage and policy 
Rao further teaches:
receiving, real-time usage information ( [col.1] The disclosure disclosed and claimed herein, in one aspect thereof, includes systems and methods that facilitate using a usage based insurance for on-demand rentals. The usage based insurance system allows the ability to charge variable insurance fees based on real-time and historical data collection, via either a dedicated electronic device which is connected to a rental device, either directly or via wireless connection, or a mobile phone which is carried in the vicinity of the rental device or the rental device has native support (it does not require either the dedicated electronic device or the mobile device). The system charges fees, or provides discounts, based on the real time actions of the rental device operator.  See also claim 1.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include receiving real-time usage information since such modification is just a combination of prior art elements that yield to predictable results such as allowing the system to charge/determine fees based on real-time actions performed by a user as disclosed by Rao on col. 3.
Regarding claim 10, Leise further discloses:
adding a fifth new block to the blockchain, wherein the fifth new block includes information related to execution of the event  (([Col. 2] In one aspect, a computer-implemented method for creating and/or maintaining a distributed ledger of transactions pertaining to a plurality of smart contracts may be provided. The method may include: (I) receiving, at one or more processors, one or more transactions from one or more computing devices ( e.g., vehicle, vehicle owner, repair facility, insurer, part supplier, logistics provider, or rental provider computing devices) via wired or wireless .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689